           Case 1:20-cv-03119-FVS                   ECF No. 20        filed 05/24/21       PageID.1164 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                   for thH_                                       FILED IN THE
                                                                                                              U.S. DISTRICT COURT
                                                      Eastern District of Washington                    EASTERN DISTRICT OF WASHINGTON

                          STEVEN S.,
                                                                                                         May 24, 2021
                                                                      )                                        SEAN F. MCAVOY, CLERK
                             Plaintiff                                )
                                v.                                    )       Civil Action No. 1:20-CV-03119-FVS
                ANDREW M. SAUL,                                       )
   Commissioner of the Social Security Administration,                )


                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                                                                                         recover from the
defendant (name)                                                                                                  the amount of
                                                                             dollars ($              ), which includes prejudgment
interest at the rate of                    %, plus post judgment interest at the rate of            % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: The Stipulated Motion for Remand, ECF No. 18, is GRANTED. The Commissioner’s final decision is reversed and
u
              remanded for further proceedings pursuant to sentence four of 42 U.S.C. § 405(g).
              Plaintiff’s Motion for Summary Judgment, ECF No. 16, is DENIED as moot.
              Judgment entered in favor of Plaintiff.


This action was (check one):
u tried by a jury with Judge                                                                          presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                           without a jury and the above decision
was reached.

✔
u decided by Judge                       FRED VAN SICKLE                                        on a motion for
      remand.


Date: 5/24/2021                                                             CLERK OF COURT

                                                                             SEAN F. McAVOY

                                                                             s/ Tonia Ramirez
                                                                                            %\ Deputy Clerk

                                                                             Tonia Ramirez
